                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


KEITH EUGENE WARE,                              2:21-CV-11118-TGB

                  Petitioner,

                                           ORDER TRANSFERRING
      vs.                                 PETITION TO THE UNITED
                                          STATES DISTRICT COURT
WARDEN BARTLETT,                             FOR THE EASTERN
                                            DISTRICT OF TEXAS
                  Respondent.



     Petitioner Keith Eugene Ware has filed a petition for a writ of
habeas corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1.) Ware is
incarcerated at the Beaumont Medium Correctional Facility in

Beaumont, Texas. He is currently serving a 48-month sentence imposed
by this Court for conspiracy to commit bank fraud, 18 U.S.C. §§ 1349,
1344, and aggravated identity theft, 18 U.S.C. § 1028A. See United

States v. Ware, No. 19-cr-20132-001 (judgment of sentence filed on June
26, 2020). In his pro se habeas petition, Ware claims the Federal Bureau
of Prisons (“BOP”) failed to give him the appropriate sentencing credit on

his federal sentence for time spent in jail prior to the date of sentencing.
     For the reasons that follow, the Court will transfer the Petition to
the United States District Court for the Eastern District of Texas, where
Ware is incarcerated.
     A habeas petition under 28 U.S.C. § 2241 must be filed in the

district having jurisdiction over the petitioner’s custodian. See Rumsfeld
v. Padilla, 542 U.S. 426, 443 (2004) (“The plain language of the habeas
statute thus confirms the general rule that for core habeas petitions

challenging present physical confinement, jurisdiction lies in only one
district: the district of confinement”). Habeas corpus proceedings may
occur in a court that is different from the court of conviction. See Martin

v. Perez, 319 F. 3d 799, 803 (6th Cir. 2003). The fact that Ware was
convicted and sentenced in the Eastern District of Michigan does not give
this Court jurisdiction over his § 2241 habeas petition, because this Court

does not have jurisdiction over the warden of the federal prison where he
is incarcerated. See Robinson v. Morrison, 27 F. App’x 557 (6th Cir.
2001).

     Title 28 U.S.C. § 1631 authorizes the Court to transfer a habeas
petition to the federal district court having jurisdiction over a habeas
petitioner’s custodian. Ware is incarcerated at FCI Beaumont Medium,

which is located in the Eastern District of Texas. 28 U.S.C. § 124(c)(2).
Thus, this Court will transfer the petition to that federal court.
                             CONCLUSION

     For the reasons stated above, the Clerk of the Court is directed to
TRANSFER this action to the United States District Court for the
                                     2
Eastern District of Texas.

     IT IS SO ORDERED.

Dated: June 30, 2021         s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                   3
